56 F.3d 74NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Paul Junior HAZELWOOD, Defendant-Appellant.
No. 94-16992.
United States Court of Appeals, Ninth Circuit.
Submitted May 2, 1995.*Decided May 5, 1995.

Before:  WALLACE, Chief Judge, HUG and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Paul Junior Hazelwood, a federal prisoner, appeals pro se the district court's denial of his 28 U.S.C. Sec. 2255 motion.  On July 30, 1992, Hazelwood pleaded guilty to armed bank robbery and use of a firearm in relation to a crime of violence in violation of 18 U.S.C. Secs. 2113(a), (d) and 924(c).  On October 28, 1992, he was sentenced to 93 months' imprisonment.  He contends the district court erred when it rejected his arguments that he should have received downward departures because (1) his conduct constituted aberrant behavior and (2) the firearm used in the robbery was unloaded and inoperable.  We have jurisdiction pursuant to 28 U.S.C. Sec. 2255.  After accepting the district court's factual findings unless clearly erroneous and reviewing its conclusions of law de novo, Doganiere v. United States, 914 F.2d 165, 167 (9th Cir. 1990), cert. denied, 499 U.S. 940 (1991), we affirm for the reasons stated by the district court.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3